IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
CRISTA CHUA PLAINTIFF
Vv. CASE NO. 5:18-CV-05207
ANDREW WM. SAUL,' Commissioner
Social Security Administration DEFENDANT
OPINION AND ORDER

Currently before the Court is the Report and Recommendation R&R’) (Doc. 13)
of the Honorable Erin L. Wiedemann, Chief United States Magistrate Judge for the
Western District of Arkansas, filed in this case on October 22, 2019. The Magistrate Judge
recommends affirming the Administrative Law Judge’s (“ALJ”) decision to deny Plaintiff
Crista Chua’s claim for disability insurance benefits (“DIB”) under Title II of the Social
Security Act. Ms. Chua filed objections to the R&R (Doc. 14), and the Court has now
reviewed the entire case de novo, paying particular attention to those findings or
recommendations to which objections were made. See 28 U.S.C. 636(b)(1)(C). For the
reasons stated herein, Ms. Chua’s objections are overruled, and the R&R is ADOPTED
IN ITS ENTIRETY.

| |. BACKGROUND

Ms. Chua filed her application for DIB on August 4, 2016, alleging an inability to
work since June 2, 2016, due to narcolepsy with cataplexy, fibromyalgia, Hashimoto's
disease, thoracic outlet syndrome, bilateral carpal tunnel syndrome, osteoarthritis,

temporomandibular joint disorder, patella femoral syndrome, chronic headaches, and

 

1 Andrew M. Saul has been appointed to serve as Commissioner of Social Security and
is substituted as Defendant pursuant to Federal Rule of Civil Procedure 25(d)(1).
dizziness. Following an administrative hearing on November 15, 2017, the ALJ
determined that Ms. Chua had the following severe impairments: degenerative disc
disease of the cervical spine with radiculopathy, asthma, fibromyalgia, and depression.
The other impairments claimed by Ms. Chua were not deemed severe. As for the severe
impairments, the ALJ concluded that they did not meet or equal the level of severity of
any impairment listed in the Listing of Impairments in Appendix I, Subpart P. According
to the ALJ, Ms. Chua retained the residual functional capacity (“RFC”) to do sedentary
work, except that she could perform only simple tasks with simple instructions and could
have only incidental contact with the public. With the help of Vocational Expert testimony,
the ALJ concluded that there were jobs that existed in significant numbers in the national
economy that Ms. Chua could perform, given her functional restrictions.

In Ms. Chua’s objections to the R&R, the first eleven pages are cut and pasted
from her appeal brief. See Doc. 14, p. 1 (“Plaintiff re-iterates her arguments made in
Plaintiffs Appeal Brief (Doc. 11).”). None of these arguments reference any portion of
the R&R. Accordingly, the Court will not treat them as objections that require de novo
review. See United States v. Azure, 539 F.3d 904, 909 (8th Cir. 2008) (“Matters referred
to a magistrate judge under both sections 636(b)(1) and 636(b)(3) must be reviewed de
novo by the district court when a party objects to a magistrate judge’s findings.” (emphasis
added)).

Beginning on page thirteen of her objections, Ms. Chua critiques specific portions
of the R&R, and these will be treated by the Court as proper objections. First, Ms. Chua
argues that her tension headaches were improperly deemed “non-severe” by the ALJ.

Second, she objects to a finding that she was non-compliant with her doctors’ orders.
Third, she argues that the ALJ improperly viewed her receipt of unemployment benefits
as a “discrediting factor’ in her claim for disability. Fourth, she contends that the
Magistrate Judge erred in failing to consider the opinion of Catherine Thomas, a
vocational rehabilitation counselor with Arkansas Rehabilitation Services. Fifth, Ms. Chua
disagrees with the ALJ's finding that she was “laid off’ from a recent job; she argues
instead that she left the job due to her medical conditions. Sixth, she objects to the ALJ’s
decision to discount Dr. Shannon Wipfs recommendations noted on a “Treating
Physician’s Migraine Headache Form.” Seventh, Ms. Chua objects to the ALJ’s rejection
of Dr. Madhu Kalyan’s medical opinions noted on a “Physical RFC Questionnaire.”
Relatedly, Ms. Chua argues that the work restrictions recommended by Drs. Wipf and
Kalyan should have been credited by the ALJ in arriving at the appropriate RFC. The
Court will address these objections in turn.
ll. OBJECTIONS
A. Tension Headaches

The substantial evidence in the record supports the ALJ’s finding that Ms. Chua’s
tension headaches do not qualify as a severe impairment. The most recent evidence in
the file on tension headaches was submitted by Ms. Chua’s family practice physician, Dr.
Wipf. She examined Ms. Chua on November 11, 2016, and on or around the same date,
she filled out a form that Ms. Chua gave her entitled “Treating Physician’s Migraine
Headache Form.” (Doc. 9, p. 281). Dr. Wipf struck through the words “Migraine
Headache” on the form and wrote in the words “Tension Headache.” /d. Ms. Chua then

submitted this form in support of her application for social security disability benefits.
Dr. Wipfs medical notes from November 11, 2016, state that Ms. Chua
experiences tension headaches that start at her neck and spread like “a vice” on her head.
Id. at p. 503. According Ms. Chua, these headaches last up to 72 hours and occur five
days per week. /d. Ms. Chua also told Dr. Wipf that “[t]he headaches do not interfere
with her ability to work.” /d. When Dr. Wipf performed a physical examination on Ms.
Chua, she noticed tenderness “at the C-spine paraspinous muscles and their extension
to the musculature of the scalp diffusely.” /d. at p. 504. Dr. Wipf offered to refer Ms. Chua
to a neurologist to seek specialty treatment to combat the tension headaches, but Ms.
Chua refused, citing money concerns. /d. In the end, Dr. Wipf assessed Ms. Chua as
having “[c]hronic tension-type headache[s]” but noted that they were “not intractable.” /d.
at p. 504. |

As the ALJ remarked in his opinion, Ms. Chua’s medical history is noticeably
devoid of complaints about tension headaches after her November 2016 appointment
with Dr. Wipf. For example, Ms. Chua saw Dr. Marat Grigorov, a neurosurgeon, on July
6, 2017, and complained of neck pain, numbness and tingling in her hands, and fatigue
in her legs. These symptoms were all listed on Dr. Grigorov’s report. He also noted that
she had “no headache.” (Doc. 9, p. 555). He examined her head and observed that there
was “no tenderness or evidence of trauma.” /d.

On August 29, 2017, Ms. Chua again consulted with Dr. Wipf. During that visit,
Dr. Wipf made detailed notes and listed many symptoms Ms. Chua had complained of in
the past, as well as ones she noted currently. One of the symptoms listed was a
“(tlension-type headache.” /d. at p. 564. However, in the “Assessment/Plan” section of Dr.

Wipf notes, the only complaints she addressed were the following: neck pain,
hypothyroidism, fibromyalgia, hearing loss, asthma, and osteoarthritis. See id. at p. 567.
Dr. Wipf also prescribed medications for these conditions and gave Ms. Chua specific
instructions. Importantly, “headaches” did not appear on the list.

The Court agrees with the R&R that it is not credible that Ms. Chua suffered
disabling tension headaches five days per week, to the degree that they interfered with
her ability to work, but that she failed to specifically address this symptom and seek further
treatment throughout 2017. Dr. Wipfs treatment notes confirm that the severity of these
headaches is alleviated with certain medications, namely Cyclobenzaprine and Ibuprofen.
Also, Ms. Chua admitted to Dr. Wipf that the headaches did not prevent her from working.
For all these reasons, substantial evidence in the record supports the ALJ’s finding that
Ms. Chua’s tension headaches are not severe or disabling. This objection is overruled.

B. Non-Compliance with Orders

In her second objection, Ms. Chua references the portion of the R&R in which the
Magistrate Judge agrees that at least some incidents of noncompliance with doctors’
orders were due to Ms. Chua’s legitimate concerns about side effects associated with
certain medications. The ALJ’s discussion of non-compliance takes up relatively little
space in the overall opinion—only a few short sentences. In addition, the Court agrees
with the Magistrate Judge that substantial evidence in the medical record as a whole
supports the ALJ’s finding that Ms. Chua did not, in fact, comply with doctors’ orders in at
least some instances, including when she failed to pursue Dr. Grigorov’s recommendation
that she be evaluated for cervical disc surgery and when she failed to follow up with her
audiologist’s recommendation that she be evaluated for hearing aids. This objection is

overruled.
C. Unemployment Benefits

With regard to Ms. Chua’s receipt of unemployment benefits, the R&R states:

The record further reveals that Plaintiff received unemployment benefits

during the relevant time period. While the receipt of these benefits is not

conclusive, applying for unemployment benefits adversely affects credibility
because an unemployment applicant “must hold himself out as available,

willing and able to work.”

(Doc. 13, pp. 14-15 (quoting Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014))).

Ms. Chua objects to the Magistrate Judge’s assessment of her receipt of
unemployment compensation as a “discrediting factor’ in her application for disability
benefits. (Doc. 14, p. 14). To Ms. Chua, the fact that she applied for and received
unemployment benefits for a period of time should not weigh at all in the decision of
whether to award her disability benefits. She points out that while she collected
unemployment payments, she was unable to find another job even though two state
agencies did their best to assist her.

The Court finds that the Magistrate Judge did not commit error in concluding that
Ms. Chua did apply for and receive unemployment benefits for a period of time.
Furthermore, during the administrative hearing, Ms. Chua admitted under oath to the ALJ
that she received unemployment benefits beginning in June of 2016, which is during the
period she claims she was disabled. See Doc. 9, p. 47. The ALJ correctly noted that Ms.
Chua made the following contradictory claims during the same relevant time period: (1)
that she was capable of working if a suitable employment opportunity arose (while she

was collecting unemployment benefits) and (2) that she was incapable of working due to

a disability (while she was applying for disability benefits). This objection is overruled.
D. Opinion of Catherine Thomas

Catherine Thomas is a vocational rehabilitation counselor employed by Arkansas
Rehabilitation Services, a state agency that works with disabled Arkansans to provide a .
variety of training and career preparation programs. See https://arcareereducation.org/
about/arkansas-rehabilitation-services (last accessed on December 19, 2019). Ms.
Thomas, who is not a doctor, opined that Ms. Chua cannot perform more than four hours
of work per day.

Upon review of the record, the Court agrees with the ALJ’s decision to afford little
weight to Ms. Thomas’s opinions about Ms. Chua’s ability to work: ‘The ALJ pointed out
that Ms. Thomas failed to indicate how much personal interaction she had with Ms. Chua
prior to offering these opinions. Ms. Thomas also failed to state the reasons why she
believed Ms. Chua’s workday should be restricted to only four hours. Without more, it is
reasonable to conclude that Ms. Thomas’s opinions derive from Ms. Chua telling her that
she could not work more than four hours a day. This objection is overruled.

E. Whether Ms. Chua Was “Laid Off”

Ms. Chua disagrees with the ALJ’s observation that even though many of her
medical conditions appear to have been present throughout her lifetime, or at least during
the last couple of decades, she has still managed to work full-time in jobs that require
skill, professionalism, and a degree of concentration. She held her last job as an office
manager for approximately eight years. The ALJ observed that it was only after she was
laid off from that job that she applied for disability benefits and complained that her lifelong
medical conditions rendered her unable to work. Ms. Chua counters that “she was not

laid off, but quit due to a worsening of her medical conditions.” (Doc. 14, p. 15).
The ALJ found that Ms. Chua’s RFC was appropriate for sedentary work with some
limitations—which is consistent with the work she performed before she applied for
disability benefits. Also, Ms. Chua testified—and her mother confirmed in an affidavit—
that she did not leave her last long-term position due to disabling health conditions but
because her company was acquired by another company and her position was
terminated. See Doc. 9, p. 48 (“Well, technically | left because my position was
terminated.”), p. 283 (“She worked from her home until she was laid off due to the
company being acquired.”). Therefore, the ALJ did not commit error when he observed
that Ms. Chua “quit working, not because of her impairments, but because she was laid
off.” (Doc. 9, p. 25).

Given that the ALJ was not wrong in his assessment of Ms. Chua’s work history,
her reasons for stopping work, and her testimony regarding the longstanding nature of
her major medical complaints, the Court finds no reason to disagree with the ALJ’s
opinions as to Ms. Chua’s overall credibility. The Court must “defer to the ALJ's
determinations regarding the credibility of testimony, so long as they are supported by
good reasons and substantial evidence.” Guilliams v. Barnhart, 393 F.3d 798, 801 (8th
Cir. 2005). This objection is overruled.

F. Discounting Dr. Wipf’s Opinions

This objection concerns Dr. Wipf's “Treating Physician’s Migraine Headache Form”
(Doc. 9, p. 281) that was filled out in November of 2016. Ms. Chua argues that the
Magistrate Judge erred in finding that this form was submitted too late to be considered

by the ALJ, since it was dated November 11, 2018. Although the form bears that date—
in Dr. Wipfs own handwriting—other evidence in the record indicates that the form was
completed on November 11, 2076.

Dr. Wipf's recommendations and observations in this form were not given weight
by the ALJ because they were not supported by any other medical evidence in the record,
particularly any medical evidence from 2017. As the Court of Appeals explained in Hogan
v. Apfel:

A treating physician's opinion is due “controlling weight” if that opinion is

well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the
record. Although a treating physician's opinion is entitled to great weight, it

does not automatically control or obviate the need to evaluate the record as

whole. The ALJ may discount or disregard such an opinion if other medical

assessments are supported by superior medical evidence, or if the treating

physician has offered inconsistent opinions.
239 F.3d 958, 961 (8th Cir. 2001) {internal quotation marks and citations omitted). Here,
Dr. Wipf's medical opinions, as stated on the “Treating Physician’s Migraine Headache
Form,” are not supported by any clinical or laboratory diagnostic techniques; they are
based, instead, on Ms. Chua’s subjective description of her symptoms. Further, the
recommendations on the form stand in contrast to Ms. Chua’s claim that her headaches
did not prevent her from working and in contrast to the medical record from 2017, which
contains no mention of specific treatment for headaches. This objection is overruled.

G. Rejection of Dr. Kalyan’s Opinions

Ms. Chua’s last objection is that the ALJ erred in giving little weight to Dr. Kalyan’s
recommendations made on a “Physical RFC Questionnaire” on November 7, 2017. (Doc.
9, p. 597). On the Questionnaire, Dr. Kalyan opined that Ms. Chua would need daily,

unscheduled breaks from work every one or two hours due to daytime sleepiness. The

Magistrate Judge explained in the R&R that the ALJ’s decision was not erroneous, given
the fact that Dr. Kalyan failed to provide any opinion about Ms. Chua’s functional abilities
on the rest of the Questionnaire. Moreover, the notes from Dr. Kalyan’s prior office visits
with Ms. Chua failed to support the work restrictions he later recommended on the
Questionnaire. For example, on September 20, 2016, Dr. Kalyan noted during an office
visit with Ms. Chua that she reported things were going well and that she had no concerns.
Id. at p. 457. On April 20, 2017, Ms. Chua met with Dr. Kalyan and reported the same
thing. He wrote in his notes that she had been taking Ritalin three times a day, as well
as a daily nap, and that she had “been working 6 days a week.” /d. at p. 591. Later, on
July 19, 2017, Dr. Kalyan described Ms. Chua’s symptoms of daytime sleepiness as
“moderate” and identified a “relieving factor’ as “Ritalin,” which she was instructed to take
“as needed” to combat daytime sleepiness. /d. at p. 586.

In light of the fact that Dr. Kalyan’s treatment notes state that Ms. Chua has “no
complaints” about disabling feelings of sleepiness and that her symptoms have been
relieved with Ritalin, the recommendations he later makes on the Physical RFC
Questionnaire are not medically supported. The Questionnaire is also blank in many
places, which adds to the overall lack of helpfulness of the document in evaluating Ms.
Chua’s RFC. For example, in response to a question on the Questionnaire about whether
Ms. Chua can tolerate work stress, Dr. Kalyan answered, “Pt. not employed.” /d. Then,
in response to a series of four questions about Ms. Chua’s functional limitations—
including the number of hours she can sit, stand, or walk—Dr. Kalyan simply noted that
Ms. Chua was “currently unemployed,” and he left the questions blank. /d. at p. 604. In
view of the medical record as a whole, the ALJ did not err in discounting Dr. Kalyan’s

opinions on this Questionnaire. This objection is overruled.

10
lll. CONCLUSION
As all objections are OVERRULED, IT IS ORDERED that the R&R (Doc. 13) is
ADOPTED IN ITS ENTIRETY, and the final decision of the ALJ to deny the Plaintiff

benefits is AFFIRMED. Judgment se al accordingly.

   

IT IS SO ORDERED on this dTday of January, 20

 

11
